Citation Nr: 9908980	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of cold 
injury to the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in April 
1997, a statement of the case was issued in May 1997, and a 
substantive appeal was received in October 1997. 

Although the February 1997 rating decision also denied a 
claim of entitlement to a skin condition due to exposure to 
agent orange, the veteran's notice of disagreement and 
substantive appeal were limited to the PTSD and cold injury 
to the feet (referred to in the rating decision as "trench 
foot") issue.  Accordingly, the skin exposure due to agent 
orange issue is not in appellate status. 


FINDINGS OF FACT

1.  There is no medical diagnosis of PTSD. 

2.  There is no medical diagnosis of any current residuals of 
cold injury to the feet. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The veteran's claim of entitlement to service connection 
for residuals of cold injury to the feet is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for Department 
of Veterans Affairs (VA) benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
Court as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet.App. 78, 91 (1990).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony and/or lay statements because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well-grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the evidence of record, the Board is unable 
to find any current diagnosis of PTSD.  The Board notes that 
the veteran's military service included service in Vietnam.  
The Board further acknowledges the contentions presented with 
regard to stressful experiences during such service.  
However, a basic requirement to find any service connection 
claim well-grounded is a medical diagnosis of current 
disability.  Caluza.  The record shows that the veteran has 
sought counseling for sleep problems and tension.  However, 
although the veteran may report symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The evidence of record does not show a 
medical diagnosis of PTSD.  Without a medical diagnosis of 
PTSD, the veteran's claim must be viewed as not well-
grounded.  38 U.S.C.A. § 5107(a). 

The Board next considers the veteran's claim of entitlement 
to service connection for cold injury to the feet.  The Board 
notes that the February 1997 rating decision described this 
issue as entitlement to service connection for trench foot.  
"Trench Foot is a painful foot disorder resembling frostbite 
and resulting from exposure to cold and wet."  Moore v. 
Derwinski, 1 Vet.App. 401, 402 (1991).  For purposes of this 
decision, the Board has styled the issue under the broader 
descriptive term of cold injury to the feet which is intended 
in this decision to include Trench Foot. 

A review of the claims file shows medical evidence of pes 
planus, orthopedic problems with the feet, and peripheral 
neuropathy, etiology to be determined.  The Board also notes 
that there is evidence of plantar callouses of the feet (for 
which service connection has already been established).  
There is also some medical evidence of a skin condition 
involving the chest and arm(s).  However, there is no medical 
diagnosis of "Trench Foot" or any other residual of cold 
injury to the feet.  Again, the veteran is not shown to be 
competent to render a medical diagnosis of current 
disability.  Espiritu.  Without a medical diagnosis of 
current disability, the veteran's claim of entitlement to 
service connection for residuals of cold injury to the feet 
must be denied as not well-grounded.  38 U.S.C.A. § 5107(b).  

In order to well-ground his claims, there must be medical 
diagnoses of the disabilities in question together with 
medical evidence suggesting a link between the current 
disabilities and the veteran's period of military service.  
Caluza.  By this decision, the Board is informing the veteran 
of the evidence necessary to render his claims well-grounded.  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 
(1995).


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


